People v Texidor (2016 NY Slip Op 00057)





People v Texidor


2016 NY Slip Op 00057


Decided on January 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2016

Tom, J.P., Mazzarelli, Richter, Gische, JJ.


16586 7685/00

[*1] The People of the State of New York, Respondent, —
vMitchell Texidor, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Nancy E. Little of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Gina Mignola of counsel), for respondent.

Order, Supreme Court, New York County (Michael J. Obus, J.), entered June 25, 2013, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court's upward departure was a provident exercise of discretion. Clear and convincing evidence established aggravating factors that were not otherwise adequately taken into account by the risk assessment guidelines (see e.g. People v Poole, 105 AD3d 654 [1st Dept 2013], lv denied 21 NY3d 863 [2013]). The underlying sex crime was committed, under egregious circumstances, during a burglary, and defendant's background includes prior convictions for both a sex crime and a residential
burglary. Defendant's pattern of misconduct displays a likelihood of recidivism that outweighs the mitigating factors he cites.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 7, 2016
CLERK